DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 04/27/2022 have been noted and entered for consideration. 

With regard to the 103 rejections, Applicant’s arguments filed 04/27/2022 have been fully considered in view of the amendments filed 04/27/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via phone call and email with Applicant’s representative, Brett Gardner (Reg. No. Registration No. 68,968) on 06/17/2022 through 06/21/2022.
The application has been amended to the Claims as follows.

 (Currently Amended) A method performed by a wireless device, comprising:
receiving, from a base station, one or more radio resource control messages comprising configuration parameters of a cell for beam failure recovery, wherein the configuration parameters indicate:
a serving beam set;
a plurality of candidate beam sets, wherein each candidate beam set, of the plurality of candidate beam sets, comprises a plurality of reference signals (RSs); [[and]]
a priority order to select a candidate beam set from the plurality of candidate beam sets; and
an association between a preamble and one or more RSs of the plurality of RSs;
detecting a beam failure of the serving beam set; 
selecting, in response to the detecting, a first candidate beam set from the plurality of candidate beam sets based on the priority order;
monitoring the first candidate beam set; and
in response to determining, based on the monitoring, that a first candidate RS, of a plurality of candidate RSs associated with the first candidate beam set, has a channel quality better than a threshold:
selectingthe first candidate RS 
transmitting [[a]] the preamble associated with the first candidate RS of the one or more RSs for the beam failure recovery.
(Canceled)
(Previously Presented) The method of claim 1, further comprising:
selecting, in response to the detecting and based on the priority order, a second candidate beam set from the plurality of candidate beam sets before selection of the first candidate beam set; and
determining, based on monitoring the second candidate beam set, not to select a second RS from a plurality of second RSs associated with the second candidate beam set,
wherein the selecting of the first candidate beam set is in response to the determining not to select the second RS.
(Canceled) 
(Previously Presented) The method of claim 3, wherein the priority order indicates that the second candidate beam set has a higher priority than the first candidate beam set.
(Canceled)
(Canceled)
(Canceled) 
(Previously Presented) The method of claim 1, wherein the plurality of first candidate RSs comprise:
one or more synchronization signal physical broadcast channel blocks; or
one or more channel state information reference signals (CSI-RSs).
(Canceled)
(Currently Amended) The method of claim 1, wherein the detecting the beam failure comprises detecting that [[a]] the channel quality of reference signals in the serving beam set is less than [[a]] the threshold.
(Canceled)
(Previously Presented) The method of claim 1, wherein each candidate beam set of the plurality of candidate beam sets comprises multiple candidate beams.
(Canceled)
(Canceled)
(Previously Presented) The method of claim 1, wherein the preamble is identified by a preamble resource associated with the first candidate RS, and wherein the preamble resource comprises at least one of: 
a preamble index, 
a transmission resource in frequency domain for the preamble, and
a transmission resource in time domain for the preamble.
(Canceled)
(Canceled) 
(Currently Amended) A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive, from a base station, one or more radio resource control messages comprising configuration parameters of a cell for beam failure recovery, wherein the configuration parameters indicate:
a serving beam set;
a plurality of candidate beam sets, wherein each candidate beam set, of the plurality of candidate beam sets, comprises a plurality of reference signals (RSs); [[and]]
a priority order to select a candidate beam set from the plurality of candidate beam sets; and
an association between a preamble and one or more RSs of the plurality of RSs;
detect a beam failure of the serving beam set;
select, in response to detection of the beam failure of the serving beam set, a first candidate beam set from the plurality of candidate beam sets based on the priority order;
monitor the first candidate beam set; and
in response to determining, based on monitoring the first candidate beam set, that a first candidate RS, of a plurality of candidate RSs associated with the first candidate beam set, has a channel quality better than a threshold:
selectthe first candidate RS 
transmit [[a]] the preamble associated with the first candidate RS of the one or more RSs for the beam failure recovery.
(Currently Amended) A system comprising:
a base station comprising:
one or more first processors; and
first memory storing first instructions that, when executed by the one or more first processors, cause the base station to transmit one or more radio resource control messages comprising configuration parameters of a cell for beam failure recovery, wherein the configuration parameters indicate:
a serving beam set;
a plurality of candidate beam sets, wherein each candidate beam set, of the plurality of candidate beam sets, comprises a plurality of reference signals (RSs); [[and]]
a priority order to select a candidate beam set from the plurality of candidate beam sets; and
an association between a preamble and one or more RSs of the plurality of RSs; and
a wireless device comprising:
one or more second processors; and
second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to:
receive the one or more radio resource control messages;
detect a beam failure of the serving beam set;
select, in response to detection of the beam failure of the serving beam set, a first candidate beam set from the plurality of candidate beam sets based on the priority order;
monitor the first candidate beam set; and
in response to determining, based on monitoring the first candidate beam set, that a first candidate RS, of a plurality of candidate RSs associated with the first candidate beam set, has a channel quality better than a threshold:
selectthe first candidate RS 
transmit [[a]] the preamble associated with the first candidate RS of the one or more RSs for the beam failure recovery.
(Previously Presented) The wireless device of claim 19, wherein the instructions further cause the wireless device to:
select, in response to the detection of the beam failure and based on the priority order, a second candidate beam set from the plurality of candidate beam sets before selection of the first candidate beam set; and
determine, based on monitoring the second candidate beam set, not to select a second RS from a plurality of second RSs associated with the second candidate beam set,
wherein the selection of the first candidate beam set is in response to determining not to select the second RS.
(Canceled) 
(Canceled) 
(Previously Presented) The wireless device of claim 19, wherein the plurality of first candidate RSs comprise:
one or more synchronization signal physical broadcast channel blocks; or
one or more channel state information reference signals (CSI-RSs).
(Currently Amended) The wireless device of claim 19, wherein the instructions, when executed by the one or more processors, further cause the wireless device to detect that [[a]] the channel quality of reference signals in the serving beam set is less than [[a]] the threshold.
(Previously Presented) The wireless device of claim 19, wherein each candidate beam set of the plurality of candidate beam sets comprises multiple candidate beams.
(Previously Presented) The wireless device of claim 19, wherein the preamble is identified by a preamble resource associated with the first candidate RS, and wherein the preamble resource comprises at least one of: 
a preamble index, 
a transmission resource in frequency domain for the preamble, and
a transmission resource in time domain for the preamble.
(Canceled)

	
Allowable Subject Matter
Claims 1, 3, 5, 9, 11, 13, 16, 19-21 and 24-27 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1 and 19-20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... the configuration parameters indicate: a serving beam set; a plurality of candidate beam sets, wherein each candidate beam set, of the plurality of candidate beam sets, comprises a plurality of reference signals (RSs); a priority order to select a candidate beam set from the plurality of candidate beam sets; and an association between a preamble and one or more RSs of the plurality of RSs; detecting a beam failure of the serving beam set; selecting, in response to the detecting, a first candidate beam set from the plurality of candidate beam sets based on the priority order; monitoring the first candidate beam set; and in response to determining, based on the monitoring, that a first candidate RS, of a plurality of candidate RSs associated with the first candidate beam set, has a channel quality better than a threshold: selecting the first candidate RS; and transmitting the preamble associated with the first candidate RS of the one or more RSs for the beam failure recovery” and in combination with other limitations recited in claim 1.
Nagaraja teaches, detecting a beam failure of a beam; selecting, in response to the detecting, a first candidate beam set from the plurality of candidate beam sets based on the priority order; monitoring the first candidate beam set; and in response to determining, based on the monitoring, a first candidate RS; and transmitting the preamble associated with the first candidate RS for the beam failure recovery, as stated in the final office action dated 10/27/2022. 
Further, Zhou teaches, the configuration parameters indicate: a serving beam set; a plurality of candidate beam sets, as stated in the final office action dated 10/27/2022. Further, Zhu teaches, a priority order to select a candidate beam set from the plurality of candidate beam sets [FIG. 1; ¶0068 and 0080-0081, (UE 210) identifies (i.e., determines) a set of priority beams from which it selects beams for dynamic measurement such that all beams in the set of priority candidate beams is measured]. Still further, Wang teaches, configuration information indicating an association between a preamble and a candidate beam. 
However, Nagaraja in view of Zhou, Zhu and Wang, whether taken alone or in combination does not teach, suggest or render obvious, remaining portions of the above-mentioned italic limitations in combination with what is set forth above in claim 1. 
Claims 19-20 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 3, 5, 9, 11, 13, 16, 21 and 24-27 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469